Citation Nr: 0635292	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-34 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of liver 
disease, currently diagnosed as non-alcoholic steatohepatitis 
(NASH) and hepatitis B.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1990.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2006 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of NASH or hepatitis B, 
nor any symptoms reasonably attributable thereto.

2.  Hepatitis B was not diagnosed until 1999. 

3.  NASH was not diagnosed until 2001.

4.  The competent evidence of record does not relate the 
veteran's currently-diagnosed NASH and hepatitis B with any 
event or occurrence on active duty service. 


CONCLUSION OF LAW

Residuals of liver disease, currently diagnosed as NASH and 
hepatitis B, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that although the veteran served 
during a time of war, he does not allege that NASH or 
hepatitis B began in combat, and, therefore, 38 U.S.C.A. 
§ 1154(b), pertaining to proof of service incurrence or 
aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application. 

The veteran asserts, in essence, that he is entitled to 
service connection for NASH and/or hepatitis B.  At a 
September 1996 personal hearing, he testified that he was 
told by the Red Cross in 1976 that he had "dormant 
hepatitis."  He further indicated that he did not tell the 
military doctors about it but did tell the dentist.  He 
reflected that he did not have any problems from the 
hepatitis.   

In an April 2005 hearing, the veteran testified that he was 
told by the Red Cross in 1976, 1977, or 1978, that he had 
hepatitis and could no longer donate blood.  He indicated 
that he reported it to the military authorities and had to 
have a lab slip showing that the hepatitis was not active in 
order to have dental treatment.  He reflected that he had a 
flare-up of the disorder in 1998 or 1999 and was on regular 
medication.  He later stressed that a physician told him that 
the biopsy suggested that the condition had been present for 
30 years, and offered that the flare-up occurred in 1999, 
2000, or 2001.  He acknowledged that did not seek treatment 
for hepatitis until 2001 or 2002, when his liver enzymes were 
noted to be abnormal.  (Parenthetically, the evidence shows 
that the veteran's flare-up of hepatitis occurred in 
September 2001.)  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hepatitis of any 
kind.  In a January 1984 Report of Medical History, he 
checked "no" to the question of whether he had ever had 
jaundice or hepatitis.  A careful review of dental treatment 
records does not show a notation regarding hepatitis.  For 
example, a May 1986 dental note reflects that the veteran's 
medical history was reviewed and found to be non-
contributory, suggesting that there was no evidence of 
hepatitis at that time.  

Although the veteran testified that he told the dentist of 
his dormant hepatitis, a Health Questionnaire for Dental 
Treatment shows that he checked "no" to the question of 
whether he had ever had hepatitis or yellow jaundice.  The 
questionnaire was initially signed in April 1988 (some years 
after he indicated that the Red Cross told him that he had 
hepatitis).  At the time of his separation from military 
service, the physical examination reflected only a problem 
with elevated blood cholesterol.  He self-reported "no" to 
jaundice or hepatitis.  

Post-service medical records reveals no complaints of, 
treatment for, or a diagnosis of NASH or hepatitis B for 
several years after military discharge.  In March 1999, it 
was reported that the veteran's liver transaminases were 
elevated related to certain medication that he had been 
prescribed.  In April 1999, it was noted that the veteran had 
high liver function tests but there was "no evidence" of 
hepatitis, although the veteran related that he had been 
banned from blood donation in 1976.   However, in a follow-up 
note, he was found to be a hepatitis B carrier.  In March 
2001, he was diagnosed with NASH from a liver biopsy.  
Outpatient treatment records reflect on-going treatment for 
NASH and hepatitis B. 

In this case, the Board emphasizes the multi-year gap between 
discharge from military service and current diagnosis of NASH 
(11-year gap) and hepatitis B (9-year gap).  His vague 
assertions of in-service symptoms are unsupported and are not 
viewed as reliable.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Only two VA physicians have commented on the 
potential relationship between the veteran's liver disease 
and military service.  First, in a March 2003 note a 
gastroenterology fellow remarked:  

The patient asked me how long he has had 
Hepatitis B.  I informed him it is not 
clear as we do not have any laboratory 
data in the remote past but judging by 
his liver biopsy, I would assume [about] 
30 years.

Next, the veteran underwent a VA examination in February 2006 
to directly address the issue of the etiology of his liver 
disease.  After a review of the claims file and a physical 
examination, the diagnosis was NASH with positive hepatitis B 
surface antigen.  When asked whether the veteran's liver 
problems were related to active duty, the examiner opined:

In the lack of any specific diagnosis or 
treatment for liver disease on [active 
duty], any statement at the present would 
be speculative at best.  The only 
evidence is a statement from a 
gastroenterologist stating that he thinks 
that the disease may have been present 30 
years or more.

In weighing these statements, the Board finds that both are 
speculative and cannot support a claim for service 
connection.  While the statement of the gastroenterology 
fellow is most supportive of the veteran's claim, even the 
language used noted that "it [was] not clear" as to the 
onset of hepatitis B and that he "assumed" the presence of 
hepatitis for a period of 30 years.  Moreover, it does not 
appear that the treating physician reviewed the claims file 
prior to rendering his opinion but rather offered an 
estimate.

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Veterans 
Claims Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  In light of this case law, the 
gastroenterologist's March 2003 statement is of lesser 
probative value.

On the other hand, and in response to a Board remand, the VA 
examiner had the claims file for review, obtained a reported 
history, and performed a full physical examination.  
Moreover, the examiner was asked specifically to address the 
issue of whether the veteran's liver problems were related to 
military service (as opposed to the more general request of 
the gastroenterologist from the veteran as to a date of 
onset).  There is no indication that the VA examiner was not 
fully aware of the veteran's past medical history or that he 
misstated any relevant fact.  

The Veterans Claims Court has held that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  Here, for example, the VA examiner 
reviewed the veteran's claims file, including the medical 
statement by the gastroenterologist, before determining that 
it was speculative to establish an etiology of the veteran's 
liver disease.

The Board has also considered the veteran's lay statements in 
support of his claim but notes that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the cause 
of his current liver disorder, his lay statements are of no 
probative value in this regard.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

In sum, the Board finds that neither opinion supports the 
veteran's claim.  The statement of the gastroenterologist is 
inconclusive and merely speculative on the possibility that 
hepatitis B had been present for 30 years.  The VA examiner 
acknowledged that an opinion as to etiology would be 
speculative at best.  

The law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Statements from 
doctors which are inconclusive as to the origin of a disease 
can not be employed as suggestive of a linkage between the 
current disorder and the claimed incident of military 
service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  For those reasons, the 
claim is denied.

The Board has also considered potential applicability of 
38 U.S.C.A. § 1154.  The veteran served during a time of war 
and was awarded a medal with a "V."  However, there has 
been no assertion of a relationship to combat and our review 
has not found any evidence suggestive of a relationship to 
combat.  Under such circumstances, the provisions of section 
1154 do not assist the veteran.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with personal hearings at the RO in September 
1996 and April 2005.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific VA medical opinion pertinent 
to the issue on appeal was obtained in February 2006.  
Moreover, the Board has considered the March 2003 statement 
from a VA gastroenterologist as to the length of time that 
the veteran may have had hepatitis B, and has also reviewed 
multiple outpatient treatment and hospital records.  The 
available medical evidence is sufficient for an adequate 
determination.  

In addition to the veteran receiving notification of what 
type of information and evidence he needed to substantiate 
his claim for service connection, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the June 2006 supplemental 
statement of the case.  However, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot as the claim has been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Service connection for residuals of liver disease, currently 
diagnosed as NASH and hepatitis B, is denied.


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


